             Case:20-03322-jwb     Doc #:13 Filed: 10/30/2020       Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN

In re:
                                                  Case No. BG 20-03322
AUTHENTIKI, LLC,                                  Chapter 11 (Subchapter V)

     Debtor.
_____________________________/

In re:
                                                  Case No. BG 20-03323
MSSH, LLC,                                        Chapter 11 (Subchapter V)

     Debtor.
_____________________________/

              EX PARTE ORDER SCHEDULING EMERGENCY HEARINGS
                     ON THE DEBTORS’ FIRST DAY MOTIONS

         This matter having come before the Court on the above-captioned Debtors’ Ex
Parte Motion for an Emergency Hearing on Debtors’ First Day Motions (the “Motion” at
Dkt. No. 10); the Court having reviewed the Motion and having determined that the legal
and factual bases set forth in the Motion establish good cause for the relief granted herein;
no notice or hearing on the Motion being necessary or required; and the Court being
otherwise fully advised in the premises:

           NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion is GRANTED
 and;

         IT IS FURTHER ORDERED that a hearing will be held before the Honorable
James W. Boyd on November 5, 2020 at 11:00 a.m. on the following motions:

   a. Debtors’ First Day Motion for Entry of an Interim and Final Order Authorizing
      Debtors to (A) Use Cash Collateral And; (B) Grant Adequate Protection under 11
      U.S.C. §§ 361, 363, and 364; Fed. R. Bankr. P. 4001; and W.D. Mich. LBR 4001-
      2 (the “Cash Collateral Motion”);

   b. Debtors’ First Day Motion for Entry of an Order (i) Authorizing Debtor to Pay
      Employee Obligations and Continue Employee Benefit Programs; (ii) Authorizing
      Debtor to Pay Certain Pre-Petition Tax Obligations, and (iii) Directing Financial
      Institutions to Honor Outstanding Employee-Obligation Payments (the “Wages
      Motion”);
            Case:20-03322-jwb       Doc #:13 Filed: 10/30/2020     Page 2 of 3




   c. Debtors’ First Day Motion Seeking Entry of an Order (I) Authorizing the Debtors
      to Maintain and Administer Their Existing Customer Programs and Honor Certain
      Prepetition Obligations Related Thereto and (II) Granting Related Relief
      (“Customer Program Motion”);

   d. Debtors’ First Day Motion for an Order (I) Prohibiting Utility Companies from
      Terminating Services to the Debtors, and (II) Establishing Procedures for
      Resolving Disputes Relating to Adequate Assurance Requests (the “Utility
      Motion”); and

   e. Debtors’ First Day Motion for Entry of an Order Directing Joint Administrative of
      Their Related Chapter 11 Cases (“Joint Administration Motion”);

(collectively, the “First Day Motions”).

       NOTICE IS FURTHER GIVEN that a status conference will be held before the
Honorable James W. Boyd on November 5, 2020 at 11:00 a.m. regarding (1) setting a
claims bar date, and (2) scheduling the 11 U.S.C. § 1188(a) status conference.

       IT IS FURTHER ORDERED that the hearings and status conference on November
5, 2020, will be conducted by videoconferencing using the Zoom Cloud Meeting
program/app. For information necessary to log in to the Zoom hearings, please review
the Notice pertaining to Judge Boyd’s November 5, 2020 Grand Rapids Motion Day,
which is posted on the court’s website at https://www.miwb.uscourts.gov/covid-19-
notices. The Notice includes the Zoom log-in information. Prior to the hearings, each
participant should review Judge Boyd’s Guidelines for Participation in Video Hearings via
Zoom, available at https://www.miwb.uscourts.gov/content/judge-james-w-boyd under
the “Authorized Video Appearances” tab.

       IT IS FURTHER ORDERED that the hearing on the Debtors’ Cash Collateral
Motion shall be a preliminary hearing and, pursuant to Fed. R. Bankr. P. 4001(b)(2), the
court may authorize the use of only that amount of cash collateral which is necessary to
avoid immediate and irreparable harm to the estate pending a final hearing.
        IT IS FURTHER ORDERED that any party wishing to object to any of the First
Day Motions shall file a written objection with the Court, and serve said objection so it is
received before such date and time on: John J. Stockdale, Jr., counsel for Debtors; the
United States Trustee; the Subchapter V Trustee; and the entities that are listed in the
               Case:20-03322-jwb     Doc #:13 Filed: 10/30/2020       Page 3 of 3




  Debtors’ Cash Collateral Motion which may have an interest in cash collateral, by no
  later than November 4, 2020 at 1:00 p.m. Eastern Time, via the Court's CM-ECF
  system or, if not filed electronically, so that it is received by the Clerk of Court in Grand
  Rapids, Michigan, in accordance with Local Bankruptcy Rule 5005-1, a copy of which is
  available at the Court's web site, http://www.miwb.uscourts.gov;

         IT IS FURTHER ORDERED that the Debtors shall serve the First Day Motions and
 this Order on: (a) the United States Trustee, (b) all of the Debtors’ secured creditors,
 (c) the parties included on each of the Debtor’s lists of 20 largest unsecured creditors,
 (d) the Subchapter V Trustee, (e) the entities that are listed in the Debtors’ Cash Collateral
 Motion which may have an interest in cash collateral, and (f) any parties that have filed
 notices of appearance or requests for notice, by electronic mail, facsimile or overnight
 delivery to the best available address on or before October 30, 2020, and such service
 shall be deemed good and sufficient service thereof.


                                      END OF ORDER




IT IS SO ORDERED.

Dated October 30, 2020
